DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed May 26, 2022 which was filed in response to the Non-final Office Action of March 21, 2022.
Applicant has amended Claims 1, 3-4 and 7.  Claims 1-9 stand rejected as explained below.
The 35 U.S.C. 102(a)(1) rejection of Claims 1-3 as being anticipated by Japanese Patent Publication No. JP2017170482A by Aso et al. is withdrawn.  The 35 U.S.C. 103 rejection of Claims 1-2 and 4-5 is withdrawn.

Response to Arguments
Beginning at the lower half of the second page of the REMARKS section, Applicant argues Chinese Patent Document No. CN 105013918 A by Huang (hereinafter HUANG) does not teach a plurality of distance blocks as amended into Claims 1 and 3 and therefore does not anticipate the claims.  Examiner respectfully disagrees.
As explained in the 35 U.S.C. 102(a)(1) rejection below, HUANG discloses limit balance blocks (11 in Fig. 1) which meets the limitation argued.  Therefore, the argument is unpersuasive.  The rejection of Claims 1-9 under 35 U.S.C. 102(a)(1) as being anticipated by HUANG is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Document No. CN 105013918 A by Huang, hereinafter HUANG.  Citation to HUANG will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 1, HUANG discloses a manufacturing device (Fig. 1; ¶[0047]) for a component having a hat- shaped section (15 in Figs. 4-8; ¶[0047]), the manufacturing device manufacturing the component having the hat- shaped section as a pad (7 in Fig. 1; ¶[0049]) and a punch (4 in Fig. 1; ¶[0047]) that sandwich a center portion (see ‘Center Portion’ annotation in Fig. 3 of HUANG below) of a metal plate in a first direction (downward in Figs. 1-8), and a die (5 and 6 in Fig. 1; ¶[0047]) and a holder (2 in Fig. 1; ¶[0047]) that sandwich both side portions (see ‘Side Portions’ annotation in Fig. 3 below) of the metal plate (14 in Figs. 2 and 3; ¶[0047]) in the first direction are moved relative to each other in the first direction so that the center portion serves as a top plate (see ‘Top Plate’ annotation in Fig. 8 of HUANG below), the both side portions serve as flanges (see ‘Flanges’ annotation in Fig. 8 below), respectively, and portions stretched between the center portion and the both side portions serve as vertical walls (see ‘Vertical Walls’ annotation in Fig. 8 below), respectively, the manufacturing device comprising:
the die in which an die opening is formed (see ‘Die Opening’ annotation in Fig. 8), the die opening being open on a first side (bottom side) in the first direction;
the pad that has a maximum cross section, when viewed in the first direction, that is provided entirely inside the die opening (pad 7 is provided entirely within the Die Opening of die 5) so that the pad is able to move relative to the die to a second side in the first direction against energizing force towards the first side in the first direction (pad 7 moves up and down within the Die Opening as shown in the progression from Fig. 3 to Fig. 7);
the punch that is arranged to face the pad in the first direction so as to sandwich the center portion (punch 4 faces pad 7 as shown in Fig. 1);
the holder that is provided around the punch, the holder facing the die in the first direction so as to sandwich the both side portions (holder 2 is provided around punch 4 and faces die 5 to sandwich the Side Portions as shown in Fig. 3), and being able to move to the first side in the first direction against energizing force towards the second side in the first direction (holder 2 is capable of moving up and down as shown in the progression from Fig. 1 to Fig. 8); and
a block (10 in Fig. 1; ¶[0055]) that is provided on a part of the holder on the second side (blocks 10 are provided on the top side of holder 2) in the first direction, and is able to move a second direction orthogonal to the first direction (the progression from Fig. 4 to Fig. 8 shows blocks 10 are able to move orthogonally to the upward and downward movement of the die), wherein:
the block is configured to be moved from a position on the holder (shown in Fig. 4), the position not facing the pad in the first direction, to a position on the holder, the position facing the pad in the first direction (shown in Fig. 5), so that the block is inserted between the holder and the pad after the hat- shaped section is formed (Fig. 5 shows block 10 is inserted between holder 2 and pad 7 after piece 15 is formed), and a positional relationship between the holder and the pad in a mold closed state is thus maintained even during mold opening (Figs. 6 and 7 show relationship between holder 2 and pad 7 is maintained as the die opens),
the holder includes:
a first portion positioned in a portion of the holder on a first side in the second direction (see ‘First Portion’ annotation in Lower Half of Fig. 4 of HUANG below);
a second portion positioned in a portion of the holder on a second side in the second direction (see ‘Second Portion’ annotation in Fig. 4 below);
a third portion positioned between the first portion and the second portion (see ‘Third Portion’ annotation below), the third portion comprising:
a holder opening (see ‘Holder Opening’ annotation below) that penetrates the third portion in the first direction;
end portions (see ‘End Portions’ annotation below) in a third direction orthogonal to the first and second directions; and
side edge portions (see ‘Side Edges’ annotation below) of the holder opening having upper surfaces that are a step higher than upper surfaces of the end portions (the End Portions are shown with bead depressions (see ‘Bead’ annotation below) in their upper surfaces which make the Side Edges a step higher than the beads), the upper surfaces of the side edge portions being configured as molding surfaces that pressurize the side portions of the metal plate at the time that the pad and punch and the die and holder are moved relative to each other in the first direction; and
a plurality of distance blocks (11 in Fig. 1; ¶[0054]) extending upwardly from the upper surfaces of both end portions of the third portion at intervals in the second direction.

    PNG
    media_image1.png
    514
    804
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    477
    700
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    427
    955
    media_image3.png
    Greyscale

Regarding Claim 2, HUANG anticipates the device of Claim 1 as explained above, and further discloses a driving unit (12 in Fig. 1; ¶[0055]) that is provided on a part of the holder (2 in Fig. 1) on the second side in the first direction, the driving unit being configured to move the block in the second direction (driving cylinders 12 move selection blocks 10 toward and away from pad 7 as shown in the progression from Fig. 4 to Fig. 8).
Regarding Claim 3, HUANG discloses A manufacturing method for a component having a hat- shaped section (¶[0047] discloses the method of manufacturing piece 15 shown in Fig. 8), the manufacturing method being used to manufacture the component having the hat-shaped section from a metal plate (14 in Fig. 2) using a manufacturing device (Fig. 1) including:
a die (5 and 6 in Fig. 1) in which a die opening is formed (see ‘Die Opening’ annotation in Fig. 8 above), the die opening being open on a first side in a first direction,
a pad (7 in Fig. 1) that has a maximum cross section, when viewed in the first direction, that is provided entirely inside the die opening so that the pad is able to move relative to the die to a second side in the first direction against energizing force towards the first side in the first direction (pad 7 is provided entirely within the Die Opening of die 5 so that pad 7 moves up and down within the Die Opening as shown in the progression from Fig. 3 to Fig. 7),
a punch (4 in Fig. 1) that is arranged to face the pad in the first direction,
a holder (2 in Fig. 1) that is provided around the punch (holder 2 is provided around punch 4), the holder facing the die in the first direction and being able to move to the first side in the first direction against energizing force towards the second side in the first direction (holder 2 is capable of moving up and down as shown in the progression from Fig. 1 to Fig. 8), and
a block (10 in Fig. 1) that is provided on a part of the holder on the second side in the first direction (blocks 10 are provided on the top side of holder 2), and is able to move in a second direction orthogonal to the first direction (the progression from Fig. 4 to Fig. 8 shows blocks 10 are able to move orthogonally to the upward and downward movement of the die), the manufacturing method comprising:
a step of forming the component having the hat-shaped section as the pad and the punch that sandwich a center portion of the metal plate in the first direction, and the die and the holder that sandwich both side portions of the metal plate in the first direction are moved relative to each other in the first direction due to mold closing so that the center portion serves as a top plate, the both side portions serve as flanges, respectively, and portions stretched between the center portion and the both side portions serve as vertical walls, respectively (this step is shown in the progression from Fig. 3 to Fig. 6);
a step of inserting the block between the holder and the pad as the block is moved from a position on the holder, the position not facing the pad in the first direction, to a position on the holder, the position facing the pad in the first direction, after the mold closing and also before mold opening such that a positional relationship between the pad and the holder in a mold closed state is maintained even during the mold opening (this step in shown in Figs. 5 and 6); and
a step of moving the block from the position on the holder, the position facing the pad in the first direction, to the position on the holder, the position not facing the pad in the first direction, after the hat-shaped section is formed, after the mold opening, and before mold closing (this step is shown in Fig. 8),
wherein:
the holder includes:
a first portion positioned in a portion of the holder on a first side in the second direction (see ‘First Portion’ annotation in Lower Half of Fig. 4 of HUANG above);
a second portion positioned in a portion of the holder on a second side in the second direction (see ‘Second Portion’ annotation in Fig. 4 above);
a third portion positioned between the first portion and the second portion (see ‘Third Portion’ annotation below), the third portion comprising:
a holder opening (see ‘Holder Opening’ annotation above) that penetrates the third portion in the first direction;
end portions (see ‘End Portions’ annotation above) in a third direction orthogonal to the first and second directions; and
side edge portions (see ‘Side Edges’ annotation above) of the holder opening having upper surfaces that are a step higher than upper surfaces of the end portions (the End Portions are shown with bead depressions (see ‘Bead’ annotation below) in their upper surfaces which make the Side Edges a step higher than the beads); and
a plurality of distance blocks (11 in Fig. 1) extending upwardly from the upper surfaces of both end portions of the third portion at intervals in the second direction, and
during the step of forming the component having the hat-shaped section, the upper surfaces of the side edge portions of the holder pressurize the side portions of the metal plate (the Side Edges pressure the Side Portions of sheet 14 as shown in Figs. 3 and 4).
Regarding Claim 4, HUANG anticipates the device of Claim 1 as explained above, and further discloses the block (10 in Fig. 1) is configured to be moved from the position on the holder where the block is not facing the pad in the first direction (blocks 10 are positioned away from pad 7 in Fig. 4) to the position on the holder where the block is facing the pad in the first direction after the hat- shaped section is completely formed (the progression from Fig. 7 to Fig. 8 shows blocks 10 are moved away from pad 7 after piece 15 is completely formed).
Regarding Claim 5, HUANG anticipates the method of Claim 3 as explained above, and further discloses the block (10 in Fig. 1) is moved from the position on the holder (2 in Fig .1) where the block is not facing the pad (Fig. 4) in the first direction to the position on the holder where the block is facing the pad in the first direction after the hat-shaped section is completely formed (Fig. 7).
Regarding Claim 6, HUANG anticipates the device of Claim 1 as explained above, and further discloses the pad has an approximately rectangular parallelepiped shape.  Pad 7 has an approximately rectangular shape.
Regarding Claim 7, HUANG anticipates the device of Claim 1, and further discloses the block (10 in Fig. 1) is configured to be linearly moved from the position on the holder not facing the pad in the first direction, to the position on the holder facing the pad in the first direction (Figs. 4-8 show blocks 10 are linearly moved toward and away from pad 7 by cylinders 12).
Regarding Claim 8, HUANG anticipates the method of Claim 3 as explained above, and further discloses the pad has an approximately rectangular parallelepiped shape.  Pad 7 has an approximately rectangular shape.
Regarding Claim 9, HUANG anticipates Claim 3 as explained above, and further discloses the step of inserting the block (10 in Fig. 4) between the holder (2 in Fig. 4) and the pad (7 in Fig. 4) comprises linearly moving the block from the position on the holder not facing the pad in the first direction (shown in Fig. 4), to the position on the holder facing the pad in the first direction (shown in Fig. 5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725